NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 10 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50199

                Plaintiff-Appellee,             D.C. No.
                                                2:14-cr-00329-ODW-2
 v.

ANGELA POGOSOV AVETISYAN, AKA                   MEMORANDUM*
Angela Khamtrashyan,

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                   Otis D. Wright II, District Judge, Presiding

                             Submitted June 7, 2021**
                               Pasadena, California

Before: GRABER, CALLAHAN, and FORREST, Circuit Judges.

      Defendant Angela Avetisyan timely appeals her conviction for conspiracy to

commit health care fraud under 18 U.S.C. § 1349. She asserts (1) that she entered

her plea agreement, which waived her right to appeal, involuntarily, because she



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
received ineffective assistance of counsel and (2) that the district court erred in

denying her an evidentiary hearing on the loss amount. We dismiss.

      We review whether a defendant has waived her right to appeal de novo.

United States v. Bibler, 495 F.3d 621, 623 (9th Cir. 2007). Avetisyan has not

shown ineffective assistance of counsel. To determine voluntariness, we look to

the “circumstances surrounding the signing and entry of the plea agreement,”

particularly the Rule 11 plea colloquy. United States v. Baramdyka, 95 F.3d 840,

843 (9th Cir. 1996). Here, the district court fully complied with Rule 11 during the

45-minute change of plea hearing and ensured that Avetisyan knowingly and

voluntarily entered a guilty plea. Avetisyan stated that there were no additional

“promises, understandings, or agreements” outside of what was in the plea

agreement, and her counsel verified the same.

      Avetisyan agreed to the waiver of her right to appeal “the procedures and

calculations used to determine and impose any portion of her sentence” provided

that the court imposed a sentence “within or below the range corresponding to an

offense level of 32 and the criminal history category calculated by the court.” The

district court sentenced Avetisyan to 120 months, which was below that threshold.

Accordingly, Avetisyan’s appellate waiver applies.

      Even if Avetisyan had preserved her right to appeal, she has not shown that

the trial court abused its discretion in declining to hold an evidentiary hearing at


                                           2
sentencing. We review the denial of a request for an evidentiary hearing for abuse

of discretion. United States v. Laurienti, 731 F.3d 967, 971 (9th Cir. 2013).

“There is no general right to an evidentiary hearing at sentencing,” but where the

parties dispute facts relevant to sentencing, “the district court must provide the

parties a ‘reasonable opportunity’ to present information to the court.” United

States v. Real-Hernandez, 90 F.3d 356, 362 (9th Cir. 1996); Fed. R. Crim. P. 32.

Avetisyan had several opportunities to dispute the loss amount through her

sentencing memoranda and at oral argument at the sentencing hearing, so the

district court was fully apprised of her position.

      DISMISSED.




                                           3